


--------------------------------------------------------------------------------


Exhibit 10.6
 
 
 
 
 

 
Mr. Scott M. Keating
AECOM, Inc.
1899 Powers Ferry Rd., Suite 375
Atlanta, Georgia  30339


AECOM, Inc.
ATTN: Contracts Dept.
2 technology Park Drive
Westford, MA 01886
 
    RE: Fourth Modification to that Certain Amended and Restated Master
Environmental Management Services Agreement Between Atlanta Gas Light Company
(AGLC) and
           The  Retec Group, Inc. (Retec) dated July 25, 2002, as amended (the
Amended Agreement).
 
Dear Scott:

In January 2007, RETEC Holdings, Inc. (“Holdings”) entered into an Agreement and
Plan of Merger dated January 26, 2007, by and among Holdings, AECOM Technology
Corporation, a Delaware corporation (the “Buyer”), and the other parties
thereto, with Holdings being the surviving corporation and becoming a
wholly-owned subsidiary of the Buyer.  The Retec Group, Inc. merged with the
Buyer’s ENSR subsidiary, ENSR Corporation, a Delaware corporation (Tax ID:
06-0852759), which is an environmental service company serving public and
private sector clients worldwide. On November 10, 2008, ENSR changed its name to
AECOM Environment.


AGLC hereby proposes to modify the Amended Agreement as follows:


I. All references to The Retec Group, Inc or Retec, or ENSR Corporation
throughout the Amended Agreement shall now mean AECOM, Inc.


II. Section 1 Term is hereby amended by deleting the second sentence and
replacing it with the following:


“Subject to the early termination as set forth in Paragraph 9, this Amended
Agreement shall expire on the close of business on January 31, 2012, or such
later date as the parties may agree; provided however, that upon prior written
notice, AGLC may extend the term of this Amended Agreement as reasonably
necessary to complete the Remediation Activities.”


III. Section 3  Pricing and Payment Terms  is hereby modified by deleting 2005
Modified Exhibit 5 and replacing it with 2009 Modified Exhibit 5 of the Amended
Agreement (“Reimbursable Costs”).


VI.           Section 15 Notices is hereby modified by changing Retec, now
AECOM’s address to :


To AECOM:


Scott M. Keating
AECOM, Inc.
1899 Powers Ferry Rd., Suite 375
Atlanta, GA.  30399
770.296.9300
Fax: 678.627.0033


With a copy to:


AECOM, Inc.
Attn: Contracts Department
2 Technology Park Drive
Westford, MA  01886
978.589.3000
Fax: 978.589.3100


And by changing With Copies to AGLC to:


Edward A. “Skip” Kazmarek, Esq.
Kazmarek Geiger & Laseter LLP
One Securities Center
3490 Piedmont Rd., NE, Suite 201
Atlanta, GA.  30305
404.812-0840
Fax: 404.812.0845




VII.           Section 7 Exhibits is hereby modified by adding Exhibit
12.  Exhibit 12 shall be the Third Modification to that Certain Amended and
Restated Master Environmental Management Services Agreement Between Atlanta Gas
Light Company (AGLC) and The Retec Group, Inc. (Retec) dated February 1, 2008,
as amended (the Amended Agreement), effective February 1, 2008.


Except as otherwise provided herein, all defined terms set forth in the Amended
Agreement shall have the meanings provided in the Amended Agreement.  Except as
modified herein, all terms, conditions, responsibilities and obligations of the
Parties set forth in the Amended Agreement shall remain in full force and
effect.


If you are in agreement with these proposed modifications, please so signify by
signing on behalf of AECOM in the space provided below.  The effective date of
this modification shall be February 1, 2009.






Sincerely,


Atlanta Gas Light Company






By: /s/ Jeff Brown
Title: Vice President and
         Associate General Counsel


Agreed and Accepted
AECOM, Inc.




By:__________________
Title:_________________


2009 MODIFIED EXHIBIT 5
AECOM's Standard Rates


These will remain in effect through January 31, 2012.


Hourly rates shown above are fully loaded, including fringe benefits, overhead
and fee. These rates are applicable to all technical and administrative support
efforts (including secretarial and temporary contract labor performed directly
for the client). Overtime hours will be billed at the above rates. Rates for
individuals may be adjusted during the term of the contract from one rate
category to another based upon such individuals' normal merit and promotional
salary increases.


The categories of indirect costs to be reimbursed by AGLC are as follows:


Category
Title
Hourly Billing Rate
P5
Accounting Clerk I, General Clerk I, Lab Attendant, Lab Technician I, Technician
I
$50
P7
Dept Assistant I, Dept Assistant II, Lab Attendant, Lab Technician I,
Receptionist, Receptionist/V, Secretary I, Technician I, Technician II,
Technician III, U-Grad Intern/Jr Yr
$60
P8
Accounting Clerk II, Cost Analyst I, Dept Assistant I, Dept Assistant II, Grad
Intern/1st Year, Lab Technician II, Lab Technician III, Project Admin I,
Receptionist, Staff Specialist I, Staff Specialist, Sr, Technician II,
Technician III, U-Grad Intern/Jr Yr, Word Processor
$70
P9
Accounting Clerk II, Accounting Clerk III, Admin Asst, Admin Asst, Sr, Cost
Analyst I, Credit/Collect Admin, Dept Assistant I, Dept Assistant II, Dept
Assistant III, Drafter/Cadd Opr II, Equipment Opr II,  Facilities Maint Worker,
Help Desk Technician, Illustrator, Sr, Office Coordinator, Plant Operator,
Project Admin I, Project Admin II, Secretary II, Shipper/Receiver, Sr Mail
Clerk, Staff Specialist I, Staff Specialist II, Technician II, Technician III,
U-Grad Intern/Jr Yr
$75
P10
Accountant I, Accounting Clerk III, Admin Asst, Cost Analyst I, Cost Analyst II,
Credit/Collect Admin, Data Mgmt Coord, Dept Assistant II, Dept Assistant III,
Dept Lead Tech, Drafter/Cadd Opr II, Drafter/Cadd Opr III, Equipment Opr II,
Facilities Coord, Help Desk Tech, Sr. Hr Assistant, Hr Assistant, Sr., Hr Rep
II, IT Documentation Spec, Marketing Coord, Office Administratior, Office
Coordinator, Project Admin II, Project Specialist, Staff Specialist I, Staff
Specialist II, Staff Specialist, Sr, Technician II, Technician III, Word
Processor, Sr.
$83
P11
Accountant I, Admin Asst, Sr, Admin Asst/V, Buyer, Cost Analyst I, Cost Analyst
II, Credit/Collect Admin, Sr, Dept Lead Clerical, Dept Lead Tech, Desktop
Publish Opr, Drafter/Cadd Opr III, Exec Secretary I, Foreman, Hr Rep II,
Illustrator, Sr, IT Customer Svc Supv, IT Support Admin, Office Administrator,
Office Coordinator, Paralegal, Payroll Clerk, Sr, Project Admin II, Project
Specialist, Publications Coord, Site Safety Officer, Sr Plant Operator, Staff
Specialist I, Staff Specialist II, Staff Specialist, Sr, Technical Writer,
Technician III
$90
P12
Accountant III, Admin Asst, Sr. Cost Analyst II, Cost Analyst, Sr. Dept Lead
Tech, Drafter/Cadd Opr II, Drafter/Cadd Opr III, Exec Secretary II, Foreman,
Help Desk Tech, Sr, Hr Administrator, HR Rep II, Illustrator Sr, IT Tech
Trainer, Marketing Coord, Sr, Office Administrator, Office Coordinator, Project
Admin II, Project Manager, Project Spec, Sr, Project Specialist, Proposal
Coordinator, Publications Coord, Sr Plant Operator, Staff Specialist I, Staff
Specialist II, Staff Specialist, Sr., Technical Writer, Technician III
$110
P13
Billing Mgr, Business Devel Specialist, Cost Analyst, Sr, Dept Lead Tech,
Drafter/Cadd Opr III, Drafter/Cadd Supv, EHS Manager, Exec Secretary I, Field
Superintendent, Financial Analyst, Sr, Foreman, Illustrator, Sr, Marketing
Coord, Sr, Marketing Specialist, Network Admin, Regional, Program Dept
Administrator, Project Manager, Project Manager, Sr, Project Spec, Sr, Project
Specialist, Report Writer, Sr, Section Manager, Sr Programmer, Staff Specialist
I, Staff Specialist II, Staff Specialist, Sr, Tech Research Librarian, Technical
Specialist, Telecom Analyst, Sr.
$118
P14
Accounts Payable Mgr, Admin Manager, Contract Admin, Contract Admin, Sr, Corp
Recruiter, Cost Analyst, Sr, Facilities Mgr, Financial Analyst, Sr, IT
Infrastructure Supv, Project Manager, Project Manager, Sr, Project Spec, Sr,
Project Specialist, Proposal Coord, Sr, Purchasing Agent, Regional EHS Manager,
Secretary to President, Section Manager, Staff Consultant, Staff Specialist, Sr,
Tech Specialist, Sr, Technical Specialist
$125
P15
Admin Manager, Comp/Benefits Mgr, Contract Admin, Sr, Controller, Asst, Corp
Business Anlyst, Department Mgr I, EHS Account Manager, Network Admin, Regional,
Program Manager, Project Manager, Project Manager, Sr, Project Spec, Sr, Project
Specialist, Proposal Ctr Mgr, Regional EHS Manager, Report Writer, Sr, Section
Manager, Staff Consultant, Systems Analyst, Tech Specialist, Sr, Technical
Specialist, Training Manager
$140
P16
Applications Devel Mgr, Bus Dev Mgr II, Corp Corp Business Mgr, Corp
Communications Mgr, Department Mgr I, Dir, Marketing Services, EHS Account
Manager, Financial Plng & Analysis, IT Critical Apps Mgr, IT Ops, Midatlantic,
Program Manager, Program Mgr, Sr, Project Manager, Sr, Project Spec, Sr,
Proposal Ctr Mgr, Regional EHS Manager, Section Manager, Tech Specialist, Sr,
Technical Specialist
$160
P17
Bus Dev Mgr II, Department Mgr I, Department Mgr II, IT Bus Integration Dir,
Marketing Communications, Office Manager I, Department Mgr II, IT Bus
Integration Dir, Marketing Communications, Office Manager I, Office Manager II,
Princ Tech Spec, Program Manager, Program Mgr, Sr, Project Manager, Sr, Reg
Program Mgr, Sr, Regional Admin Mgr, Regional HR Manager, Staff Consultant, Tech
Specialist, Sr, Technical Specialist, Technician III, VP Programs
$180
P18
Business Dev Dir, Controller, Department Mgr II, IT Critical Services Dir, IT
Projects Dir, Office Manager I, Office Manager II, Org Development Dir, Princ
Tech Spec, Program Manager, Program Mgr, Sr, Reg Program Mgr, Sr, Staff
Consultant, Tech Specialist, Sr, Technical Director, Vice President, VP Programs
$190
P19
Business Dev Dir, Department Mgr II, Gov’t Services Dir, Nat’l Accounts Mgr,
Office Manager I, Office Manager II, Program Manager, Program Mgr, Sr, Reg Bus
Dev Director, Reg Program Mgr, Sr, Staff Consultant, Tech Specialist, Sr,
Technical Director, Vice President, VP & GM, VP Business Dev, VP Envir Mgmt
Practice Ld,  VP Human Resources, VP Information Technology, VP Nat’l Serv Line,
VP Programs, VP Regional Sales, VP/GM, Asian Operations
$205
P20
Chief Administrative Off, President & CEO, Program Mgr, Sr, Reg Program Mgr, Sr,
Sr Vice President, Sr VP Global Key Accts, SR VP North American Ops, Staff
Consultant, Tech Specialist, Sr, Technical Director, Vice President, VP & Dir,
EHS Performance, VP & GM, VP Nat’l Sales, North Amer, VP Programs, VP/GM, Asian
Operations
$205
T2
Vice President, Technical Director
$225
Admin (locked down)
All administrative positions, inclusive of all P levels
$75





Supplies and Materials


It is AECOM's policy not to charge a markup for facsimile and reproduction
costs, AECOM equipment, special fees/permits/insurance, or access charges. The
actual costs including transportation and applicable taxes of all site and
office supplies and materials purchased and consumed directly in the performance
of Services described in this Amended Agreement, plus, if consistent with AECOM
policy, a markup not to exceed 5%. Charges for specialized IT computer usage and
plotting will appear as "Specialized IT Services" on invoices. CAD and graphics
equipment usage will be charged at $8.00 hour. ArcInfo usage will be billed at
$18.00/hour. All other specialized IT computer usage will be billed at
$8.00/hour. Plots will be billed according to size in addition to computer
usage.


Rentals and Leases
 
The actual rental fees for all necessary machinery and equipment, either owned
by AECOM or obtained from a third-party vendor for use on Sites, plus a markup
on machinery and equipment from third-party vendors not to exceed 5%. Such
charges for AECOM-owned machinery and equipment shall be at competitive prices
prevailing for similar use in the site-specific areas that would be charged by a
third-party vendor.


Utilities


The actual cost of all electric, telephone, water, gas, sewer, and heating oil
for operations at the Sites, late fees or processing costs excluded, plus a
markup not to exceed 5%.


Travel, Transportation and Living Expenses


The actual costs reasonably incurred by AECOM for travel, transportation and
living expenses for personnel in connection with performance of the Services,
plus a markup not to exceed 5%. Hours billed to projects will include reasonable
time for local and/or intercity travel. No more than eight (8) hours of travel
will be charged per day.


Miscellaneous Expenses


Actual costs paid by AECOM on behalf of AGLC for all other items or services
used or consumed directly in the performance of Services described in this
Amended Agreement, plus, if consistent with AECOM policy, a markup not to exceed
5%.


General


Anything herein to the contrary notwithstanding, nothing in this Amended
Agreement shall permit any actual cost or expense incurred by AECOM to be
recovered more than once.



 
 

--------------------------------------------------------------------------------

 
